Case 1:18-cv-03694-ER Document 86 Filed 02/02/21 Page 1 of 1




                                  The request is GRANTED. If settlement is not reached, motions for
                                  summary judgment must be filed by no later than February 19, 2021.
                                  Any oppositions must be filed no later than March 22, 2021. Any
                                  replies must be filed by no later than April 5, 2021. SO ORDERED.




                                                                  2/2/2021
